ORDER ON MANDATE
PER CURIAM:
Whereas, the judgment of this court was entered on February 27, 1968 (207 So.2d 482) affirming the order of the Circuit Court for Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida by its opinion and judgment filed September 24, 1969, 226 So.2d 808 and mandate dated November 3, 1969, now lodged in this court, quashed this court’s judgment;
Now, therefore, it is ordered that the mandate of this court issued in this cause on March 15, 1968 is withdrawn, the opinion and judgment of this court filed February 27, 1968 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court and the order of the trial court appealed from is reversed and the cause is remanded with directions to proceed in accordance with the opinion and judgment of the Supreme Court. Costs allowed shall be taxed in the circuit court (Rule 3.16, subd. b, Florida Appellate Rules, 32 F.S.A.).